 

Exhibit 10.1

 



October 08, 2019

Via Hand Delivery

 

Boyd E. Hoback

3058 Newton Street

Denver, CO 80211

 

Re: Employment Separation

 

Dear Boyd:

 

As we have discussed, your Good Times employment is ending effective as of
October 8, 2019. The Company will provide you with 90 days’ pay in lieu of
advance notice in the amount of $61,880.00, subject to tax withholding. The
Company will also promptly pay you the amount of $29,894.00, representing (a)
your three weeks of accrued unused paid time off, (b) final accrued work
compensation, and (c) the employer portion of insurance premiums under the
Company’s insurance plans for a 90 day period, all subject to tax withholding,
as well as accrued approved expense reimbursements in the amount of $3,750.00.
Under the current terms of the Company’s 401(k) Plan, you will remain eligible
for the safe harbor matching contribution.

 

Your Company group health and dental insurance benefits will terminate effective
as October 31, 2019. This date is determined by the terms of your benefits plan.
However, you will be eligible for continuation of insurance benefits as outlined
in the COBRA plan. The information and enrollment forms will be mailed to you in
about 30 days. If you elect to enroll, your benefits will continue retroactively
with no interruption.

 

The Company is offering you severance compensation in the aggregate amount of
$629,828.00 (subject to tax withholding). This is in addition to any accrued
compensation as described above. Full execution means initialing at the bottom
of each page and signing and dating the signature page.

 

Finally, as a condition of severance and a requirement of law, all Company
property and information must be turned in to me promptly, except the laptop
computer supplied to you which will be wiped clean of any Company information.
Company property includes Company computers (with all Company information
intact), including laptops, flash drives, smartphones, and tablets, as well as
files, hard copy documents, credit cards, keys, other Company information, and
all other Company property anywhere, which is in your possession, custody or
control.

 

Thank you for your long and faithful service to Good Times. If you have any
questions about any of the above, please do not hesitate to contact me. We wish
you all the best.

 



  Sincerely,        [rzink_sig.jpg]   Ryan M. Zink   Chief Financial Officer

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 1

 

  

October 08, 2019

Via Hand Delivery

 

Boyd E. Hoback

3058 Newton Street

Denver, CO 80211

 

 

Re: Severance and General Release Agreement

 

Dear Boyd,

 

This will confirm that your employment with Good Times Restaurants Inc. (the
“Company”) is ending effective as of October 8, 2019 (the “Separation Date”)
This is a Severance and General Release Agreement (“Agreement”) between you
(“Executive”) and the Company. You and the Company are collectively referred to
in this Agreement as the “Parties” and each as a “Party.”

 

The following are the full terms of this Agreement.

 

1.       Severance Payment Terms.

 

a.       Severance Proceeds. On the terms set forth herein, the Company agrees
to pay, in full compromise and settlement, severance to Executive in the single,
aggregate, lump sum amount of SIX HUNDRED AND TWENTY-NINE THOUSAND, EIGHT
HUNDRED AND TWENTY-EIGHT DOLLARS AND NO/100 ($629,828.00), minus tax-related
deductions (the “Severance Proceeds”), in consideration of the terms of this
Agreement. The Severance Proceeds are in addition to any compensation previously
paid or accrued and owed to Executive. The Severance Proceeds shall be paid to
Executive on January 2, 2020.

 

b.       Stipulations. The Parties stipulate and agree as follows:

 

i.       The Company has complied in full with all required notice periods,
including the ninety-day notice period required in Section 2 of the Executive’s
Employment Agreement dated September 27, 2016 (the “Employment Agreement,” a
true and correct copy of which is attached as Exhibit A to this Agreement).

 

ii.       The Severance Proceeds include all amounts required by the Employment
Agreement, including Section 7(g)(i) of the Employment Agreement.

 

iii.       This Agreement complies in full with the terms of the Employment
Agreement, including Section 7 of the Employment Agreement.

 

iv.       Except as included in the Severance Proceeds, Executive is not
eligible for any unpaid bonus or other variable compensation from the Company,
and that no such bonus or compensation is owed or accrued.

 

v.       The Agreement represents a compromise and settlement of disputed claims
and issues between the Parties. As such, along with its terms, this Agreement is
supported by good and valuable consideration.

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 1

 

 

c.       Change in Control Contingency. If a Change in Control (as defined in
the Employment Agreement) occurs on before the first anniversary of the
Separation Date, then in compliance with the Employment Agreement, including
Section 7(g)(iii) of the Employment Agreement, the Company shall pay Executive
an additional amount of SIX HUNDRED AND FIFTY-TWO THOUSAND, ONE HUNDRED AND
TWELVE DOLLARS AND 97/100 ($652,112.97), minus tax-related deductions (the “CIC
Proceeds”). No other or additional severance will be paid. If no Change in
Control occurs on before the first anniversary of the Separation Date, then no
CIC Proceeds will be paid to Executive.

 

d.       Taxes. The Company and the Company Parties (as defined herein) make no
representations regarding the tax consequences, if any, of the Severance
Proceeds. Executive shall be solely responsible for the payment of any and all
applicable taxes, penalties, and interest due on the Severance Proceeds, except
for the referenced withholding.

 

e.       No Admission of Liability. By offering or entering into this Agreement,
the Company does not admit, and specifically denies, any violation of any and
all constitutional, federal, state, local, and municipal law claims.

 

f.       Equity. Repurchase of Executive’s equity interests will be effectuated
subject to a separate Stock Repurchase Agreement, to be executed concurrently
with this Agreement.

 

2.       Release Provisions.

 

a.       Release by Executive. Executive, individually, and on behalf of, as
applicable, Executive’s current, former, and successor administrators, agents,
assigns, attorneys, executors, guardians, heirs, insurers, legal
representatives, servants, and successors (collectively, the “Executive
Parties”), does hereby GENERALLY RELEASE and DISCHARGE the Company and as
applicable, its current, former, and successor administrators, affiliates,
agents, assigns, attorneys, directors, employees, officers, owners, parents,
partners, principals, representatives, shareholders, subsidiaries, and related
associations, corporations, entities, firms, and partnerships (collectively, the
“Company Parties”), from and for any and all Claims (as defined herein);
provided, however, that nothing in this Agreement will be considered a release
of Executive’s rights to file complaints or charges with government agencies as
provided herein, or of Executive’s claims, if any, arising under this Agreement
or the Stock Repurchase Option Agreement, dated as of the date hereof, by and
between Executive and the Company, for vested retirement benefits or health
insurance continuation benefits pursuant to the Executive Retirement Income
Security Act of 1974 as amended, for worker’s compensation insurance coverage,
or for other claims that cannot be released as a matter of law.

 

b.       Release by Company. The Company, for itself, and on behalf of, as
applicable, the Company Parties, does hereby GENERALLY RELEASE and DISCHARGE the
Executive, and as applicable, the Executive Parties, from and for any and all
Claims; provided, however, that nothing in this Agreement will be considered a
release of the Company’s claims, if any, for Executive’s breach of this
Agreement, for Executive’s unknown commission of intentional tortious acts or
omissions such as fraud, theft, or embezzlement against the Company or any
Company Party, or for other claims that cannot be released as a matter of law.

 

c.       Definition of Claims. For the purpose of this Agreement, the term
“Claims” means: (i) any and all claims or causes of action, of whatever kind or
character, whether statutory, regulatory, common law or otherwise, including all
constitutional, federal, state, local, or municipal laws, for (ii) any and all
damages, liabilities, rights, remedies, attorney’s fees and expenses,
compensation, wages, benefits or interest, whether such claims are (iii) known
or unknown, asserted or unasserted, fixed or contingent, accrued or unaccrued,
foreseen or unforeseen, matured or not matured, at law or in equity, whether
direct, individual, class, representative or derivative, that (iv) arise out of
or relate to any and all disputes now existing between the Executive on the one
hand, and the Company on the other hand, whether or not related to or in any way
growing out of, resulting from, or to result from Executive’s employment with
the Company or Executive’s separation from employment with the Company, for or
because of (v) any act, incident, event, matter or thing done, omitted, or
allowed to be done by, the Company, the Company Parties, the Executive, or the
Executive Parties, in the past or present, which existed at any time prior to or
contemporaneously with the Effective Date, including all past, present and
future damages, injuries, costs, expenses, fees, effects and results in any way
related to or connected with such acts, incidents, events, matters or things.

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 2

 

 

d.       Examples. The term “Claims” includes but is not limited to, any matter
arising from or related to any of the following:

 

i.       any and all claims relating to, or arising from, the Employment
Agreement; and any and all other of Executives agreements with the Company, if
any, that were executed prior to the Effective Date;

 

ii.       any and all Company policies, practices, rules and regulations;

 

iii.       the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.,
as amended; the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
seq., as amended; the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq., as
amended; the Civil Rights Act of 1964, Title VII, 42 U.S.C. §§ 2000e et seq., as
amended (including the Civil Rights Act of 1991); the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §§ 1001 et seq., as amended; the Equal Pay Act,
29 U.S.C. §§ 201 et seq., as amended; the Fair Labor Standards Act of 1938, 29
U.S.C. §§ 201 et seq., as amended; the Family and Medical Leave Act, 29 U.S.C.
§§ 2601 et seq., as amended; the Labor Management Relations Act, 29 U.S.C. §§
141 et seq., as amended; the Occupational Safety and Health Act, 29 U.S.C. §§
651 et seq., as amended; the Older Workers Benefit Protection Act, 29 U.S.C.
630, et seq., as amended, or any and all applicable state (including Colorado)
employment laws, including any and all applicable state (including Colorado)
contract laws, employment discrimination and retaliation laws, sick leave laws,
family medical leave laws, health and safety laws, pay day laws, unemployment
laws, wage and hours laws, wage orders, or workers compensation laws, as
amended;

 

iv.       all other constitutional, federal, state, local, or municipal laws
(including claims for breach of contract, breach of express or implied promise,
civil assault, defamation, fraud, fraud in the factum, fraud in the inducement,
gross negligence, libel, intentional infliction of emotional distress, invasion
of privacy, negligence, negligent misrepresentation, promissory estoppel,
quantum meruit, retaliation, slander, slander per se, statutory fraud, tortious
interference with business relationship, tortious interference with contract,
tortious interference with prospective contract, wrongful discharge in violation
of public policy, wrongful termination, and any other common law theory of
recovery, whether legal or equitable, negligent or intentional); or

 

v.       any and all damages and other forms of relief, whether claimed by
Executive or on Executive’s behalf (including attorney’s fees and expenses, back
pay, benefits, bonus, commissions, debts, compensatory damages, costs,
declaratory relief, disability benefits, emotional distress, expert fees and
expenses, front pay, floating pay, holiday pay, injunctive relief, insurance
benefits, interest, liquidated damages, lost profits, medical leave, mental
anguish, overtime pay, paid time off, percentage recovery, personal injuries,
punitive damages, reinstatement, retirement benefits, severance pay, sick leave,
vacation pay, variable compensation, wages, or other compensation or relief).

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 3

 

 

e.       Indemnification.

 

i.       In the event that Executive is made a party to any threatened, pending,
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that he is or was a Director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a Director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Company shall
indemnify Executive against expenses, including attorneys’ fees, judgments,
fines and amounts paid in settlement actually and reasonably incurred by him in
connection with the action, suit or proceeding if he acted in good faith and in
a manner which Executive reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Executive did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and that, with respect to any criminal action or
proceeding, he had reasonable cause to believe that his conduct was unlawful.

 

ii.       The expenses Executive incurred in defending a civil or criminal
action, suit or proceeding, by reason of the fact that he was a Director or
officer of the Company, shall be paid by the Company as they are incurred and in
advance of the final disposition of the action, suit or proceeding, upon receipt
of an undertaking by or on behalf of Executive to repay the amount if it is
ultimately determined by a court of competent jurisdiction that Executive is not
entitled to be indemnified by the Company.

 

f.       Preservation of Certain Rights and Waiver of Recovery or Relief from
Government Proceedings. Notwithstanding any other terms of this Agreement, no
provision of this Agreement is intended to limit or restrict, or shall be
interpreted as limiting or restricting Executive’s right to file administrative
charges with any government agency charged with enforcement of any law,
including to the Equal Employment Opportunity Commission and the National Labor
Relations Board, and to participate in government agency investigations.
HOWEVER, EXECUTIVE ACKNOWLEDGES AND AGREES THAT BY ENTERING INTO THIS AGREEMENT,
EXECUTIVE IS WAIVING AND RELEASING ALL RIGHTS TO RECOVER MONEY OR OTHER
INDIVIDUAL RELIEF IN CONNECTION WITH ANY GOVERNMENT AGENCY INVESTIGATION OR
PROCEEDING, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW.

 

g.       STATEMENT OF UNDERSTANDING. BY EXECUTING THIS AGREEMENT, EXECUTIVE
ACKNOWLEDGES THAT: (i) EXECUTIVE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS TO
CONSIDER THE TERMS OF THIS AGREEMENT, AND HAS EITHER CONSIDERED IT FOR THAT
PERIOD OF TIME OR KNOWINGLY AND VOLUNTARILY WAIVED THE RIGHT TO DO SO—AND ANY
REQUESTS TO REVISE, OR REVISION(S) TO, THIS AGREEMENT WILL NOT EXTEND THE
ORIGINAL 21 DAY PERIOD; (ii) EXECUTIVE HAS BEEN ADVISED BY VIRTUE OF THIS PART
OF THE AGREEMENT TO CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS
AGREEMENT; (iii) EXECUTIVE HAS CONSULTED WITH, OR HAD SUFFICIENT OPPORTUNITY TO
CONSULT WITH, AN ATTORNEY OF EXECUTIVE’S OWN CHOOSING REGARDING THE TERMS OF
THIS AGREEMENT; (iv) EXECUTIVE HAS READ THIS AGREEMENT AND FULLY UNDERSTANDS THE
TERMS OF THIS AGREEMENT; AND (v) EXCEPT AS PROVIDED BY THIS AGREEMENT, EXECUTIVE
HAS NO CONTRACTUAL RIGHT OR CLAIM TO THE SEVERANCE PROCEEDS.

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 4

 

 

h.       Revocation. Within the seven (7) consecutive calendar days following
Executive’s execution of this Agreement, EXECUTIVE MAY REVOKE THIS AGREEMENT by
written notice sent by fax and first class mail to the Company (in care of its
attorney, Kenneth C. Broodo, Foley Gardere, 2021 McKinney Avenue, Suite 1600,
Dallas, Texas 75201, fax number 214.999.3626), or forever waive the right to do
so.

 

3.       Restrictive Covenants.

 

a.       Protection of Confidential Information. Executive acknowledges that
Executive has had access to and has become familiar with Confidential
Information (as defined herein). Executive shall not, in any manner, directly or
indirectly: (i) retain, withhold, take, use, or disclose any Confidential
Information (as defined herein); or (ii) circumvent, interfere with or otherwise
diminish the value of any Confidential Information to the Company. The term
“Confidential Information” means any and all information, material, or data of,
relating to, in the possession of, prepared by, prepared for, obtained by or
compiled by the Company (or its constituents, customers, or vendors), regardless
of media or format, that is confidential, proprietary or a trade secret: (A) by
its nature; (B) because it is not generally known to the public or in the
Company’s service area; (C) based on how it is treated or designated by the
Company, or its constituents, customers, or vendors; (D) based on the
significance of its existing or potential value or utility to the Company; (E)
such that its retention, withholding, appropriation, use, or disclosure would
have a material adverse effect on the work or planned work of the Company, or
its constituents, customers, or vendors; or (F) as a matter of law. Subject to
compliance with the terms of this Agreement, nothing in this Agreement is
intended to restrict Executive from ownership of or employment by competing
restaurant concepts.

 

b.       Return of Property and Information. As of the Separation Date,
Executive warrants and represents that Executive has returned to the Company by
hand delivery, all Company Property (as defined herein) within Executive’s
possession, custody, or control, to the Company c/o Ryan M. Zink, Chief
Financial Officer, at the Company address stated on the signature page below.
Executive warrants and represents that Executive has not directly or indirectly
retained or taken any Company Property or information in any form or fashion.
The term “Company Property” means, all Confidential Information, all badges,
Company access cards, credit cards, entry cards, flash drives and other data
storage devices, Company computers excluding the Executive's laptop computer,
(including iPads, tablet computers, laptops, desk tops, and hard drives), keys,
mobile phones, or other tangible items or equipment, and all hardcopy or
computer-based confidential documents, audio recordings, books, data files,
disks, records, videos, or all other confidential documents and records, whether
originals or copies, belonging or pertaining to the Company or the Company
Parties, or containing their information, in whatever format or media, whether
obtained directly or indirectly from the Company or the Company Parties and with
or without their knowledge or consent, including Executive’s computer device(s),
with all Company information on such computer device(s) intact.

 

c.       Social Media Disclosures. Within 7 days of the Separation Date,
Executive shall update all of Executive’s biographical profiles and other
disclosures on Social Media (as defined herein) that are within Executive’s
editorial control, and delete any and all information or statements to the
effect that Executive is a current employee of the Company or otherwise
currently affiliated with the Company in any way. The term “Social Media” means
social networking or blogging sites on the Internet, including LinkedIn,
Facebook, Twitter, and Instagram. After the Separation Date, Executive shall
not, directly or indirectly, post or update any information or statements on
Social Media to the effect that Executive is a current employee of the Company
or otherwise currently affiliated with the Company in any way.

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 5

 

 

4.       Miscellaneous Terms.

 

a.       Resignation. Executive hereby resigns as a director of the Company
effective as of the Separation Date.

 

b.       Effective Date. The “Effective Date” of this Agreement shall be the
date of execution of this Agreement by Executive, as shown on the signature page
below; provided, however, that this Agreement requires execution by all Parties
in order to be effective and enforceable.

 

c.       WAIVER OF TRIAL BY JURY. THE PARTIES EACH WAIVE THE RIGHT TO TRIAL BY
JURY WITH REGARD TO ALL DISPUTES. The Parties acknowledge that: (i) they are
waiving the right to trial by jury; (ii) they have each knowingly and
voluntarily entered into this waiver of trial by jury; and (iii) this Agreement
shall evidence the Parties’ waiver of jury trial, and consent to bench trial,
for all DISPUTES. The term “Disputes” means any controversies or claims
(including all claims pursuant to common law, statute, regulation, or ordinance)
between the Parties, including any controversies or claims arising from or
relating to: (A) the subject matter of this Agreement; (B) any other agreement
between the Parties; or (C) the Parties’ relationship.

 

d.       Support and Cooperation. Executive will be available on an as-needed
basis, at mutually agreeable times, in person or by telephone, text, or email,
as appropriate, to consult and provide information requested by Company
personnel or the Company’s outside counsel, including regarding any pending or
future litigation or administrative claims, investigations, or proceedings
involving the Company. For all such consulting work performed by Executive at
the request and with the prior approval of the Company pursuant to this
Paragraph following the date that is ninety (90) days after the Separation Date,
Company will compensate Executive at rate of $150.00 per hour, payable within
thirty (30) days after receipt of Executive’s invoice(s) describing daily time
spent and services rendered (it being understood that the first ninety (90) days
after the Separation Date shall be at no charge). In the event of Executive
giving a deposition in connection with existing third-party litigation against
the Company, Executive’s time for deposition preparation and testimony shall not
be compensated by the Company, but Company will defend Executive’s deposition
given his role as a former fiduciary of the Company. Company shall promptly
reimburse Executive for reasonable travel costs incurred in giving such
deposition. Nothing in this Paragraph shall be construed to require Executive to
support any Company position, or to provide information that is anything other
than truthful.

 

e.       Section 409A Compliance. This Agreement shall be construed and
interpreted in a manner to avoid any adverse tax consequences to Executive under
Section 409A of the Internal Revenue Code of 1986, as amended.

 

f.       Attorney’s Fees. Should one Party sue the other for a breach of this
Agreement, the prevailing Party shall be entitled to recover its reasonable
attorney’s fees, costs of court, and litigation expenses, in addition to any
other remedy.

 

g.       Severability. If any provision or term of this Agreement is held to be
illegal, invalid, or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision or term had never comprised part of this
Agreement; and the remaining provisions and terms of this Agreement shall remain
in full force and effect.

 







Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 6

 

 

h.       Authority. Executive expressly warrants and represents that Executive:
(i) is legally competent and authorized to execute and consummate the terms of
this Agreement; (ii) is the sole legal owner of all right, title and interest in
and to the Claims; and (iii) has full right and authority to enter into this
Agreement. The Officer or Director of the Company executing this Agreement
expressly warrants and represents that he (i) is legally competent and
authorized to execute and consummate the term of this Agreement on behalf of the
Company; (ii) has full right and authority to cause the Company to enter into
this Agreement.

 

i.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns, as applicable.

 

j.       Amendment and Waiver. No term or condition of this Agreement shall be
deemed waived other than by a writing signed by the Party against whom the
waiver is sought. A Party’s failure to insist upon the other Party’s compliance
with any provision of this Agreement or to assert any right that a Party may
have under this Agreement shall not be deemed a waiver of that provision or that
right. Any written waiver shall operate only as to the specific term or
condition waived. No amendment or modification of this Agreement shall be deemed
effective unless stated in a writing signed by the Parties.

 

k.       Entire Agreement. This Agreement constitutes the entire Agreement of
the Parties with regard to the subject matter of this Agreement, and supersedes
all prior and contemporaneous negotiations and agreements, oral or written, with
regard to the same subject matter, except for the terms of any post-employment
benefits and any payroll advance or wage deduction agreement.

 

l.       Governing Law and Venue. This Agreement shall be governed and construed
in accordance with the laws of the State of Colorado, unless preempted by
federal law or otherwise stated in this Agreement. EXCLUSIVE VENUE OF ANY
DISPUTE ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE DENVER, COLORADO.

 

m.       Interpretation. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. In the interpretation of this Agreement, except where the context
otherwise requires, (i) “including” or “include” does not denote or imply any
limitation; (ii) “or” has the inclusive meaning “and/or;” (iii) “dollars” or “$”
refers to United States dollars; (iv) the singular includes the plural, and vice
versa, and each gender includes the other gender and the neuter, and the neuter
includes each gender; (v) captions or headings are only for reference and are
not to be considered in interpreting this Agreement; and (vi) use of “herein,”
“hereof,” “hereby,” “hereunder” and similar terms refer to this entire
Agreement, including any exhibits attached hereto, and not to any particular
provision hereof, unless otherwise specifically indicated. All defined terms are
defined for the purpose of this Agreement.

 

n.       NO RELIANCE. NO PARTY IS RELYING ON ANY REPRESENTATION OR STATEMENT OF
THE OTHER PARTY OUTSIDE OF THE TERMS OF THIS AGREEMENT. THE PARTIES HAVE ENTERED
INTO THIS AGREEMENT BASED EACH ON THEIR SEPARATE, INDEPENDENT JUDGMENT.

 

 

THE NOTICES PAGE IS NEXT.

 





Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 7

 

 

NOTICES – PLEASE READ CAREFULLY BEFORE SIGNING BELOW:

 

CERTAIN TERMS: THIS AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS, RESTRICTIVE
COVENANTS, AND A PROVISION FOR LIQUIDATED DAMAGES.

 

RIGHTS OF TRADE SECRET USE & DISCLOSURE: AN INDIVIDUAL SHALL NOT BE HELD
CRIMINALLY OR CIVILLY LIABLE UNDER ANY FEDERAL OR STATE TRADE SECRET LAW FOR THE
DISCLOSURE OF A TRADE SECRET THAT — (I) IS MADE (A) IN CONFIDENCE TO A FEDERAL,
STATE, OR LOCAL GOVERNMENT OFFICIAL, EITHER DIRECTLY OR INDIRECTLY, OR TO AN
ATTORNEY; AND (B) SOLELY FOR THE PURPOSE OF REPORTING OR INVESTIGATING A
SUSPECTED VIOLATION OF LAW; OR (II) IS MADE IN A COMPLAINT OR OTHER DOCUMENT
FILED IN A LAWSUIT OR OTHER PROCEEDING, IF SUCH FILING IS MADE UNDER SEAL. AN
INDIVIDUAL WHO FILES A LAWSUIT FOR RETALIATION BY AN EMPLOYER FOR REPORTING A
SUSPECTED VIOLATION OF LAW MAY DISCLOSE TRADE SECRET INFORMATION TO THE ATTORNEY
OF THE INDIVIDUAL AND USE THE TRADE SECRET INFORMATION IN THE COURT PROCEEDING,
IF THE INDIVIDUAL — (X) FILES ANY DOCUMENT CONTAINING THE TRADE SECRET UNDER
SEAL; AND (Y) DOES NOT DISCLOSE THE TRADE SECRET INFORMATION, EXCEPT PURSUANT TO
COURT ORDER.

 

REPORTING LEGAL VIOLATIONS: NOTHING IN THIS AGREEMENT PROHIBITS ANY PARTY FROM
REPORTING POSSIBLE VIOLATIONS OF FEDERAL OR STATE LAW OR REGULATIONS TO ANY
GOVERNMENTAL AGENCY OR ENTITY, OR FROM MAKING OTHER DISCLOSURES THAT ARE
PROTECTED UNDER THE WHISTLEBLOWER PROVISIONS OF APPLICABLE LAW.

 

UNDERSTANDING OF AGREEMENT: EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT,
INCLUDING THIS AND THE ABOVE NOTICES. EXECUTIVE UNDERSTANDS AND ACCEPTS THE
TERMS OF THIS AGREEMENT. EXECUTIVE SIGNS THIS AGREEMENT FREELY AND VOLUNTARILY,
BASED ON ITS EXPRESS TERMS.

 

 

 

THE SIGNATURE PAGE IS NEXT.

 





Confidential Severance and Release Agreement

EXECUTIVE INITIALS: /BH/ Page 8

 

 

NOTICE: THIS AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS, RESTRICTIVE
COVENANTS, AND A PROVISION FOR LIQUIDATED DAMAGES.

IN WITNESS WHEREOF, THE PARTIES, INTENDING TO BE LEGALLY BOUND BY THIS
AGREEMENT, HAVE DULY EXECUTED THIS AGREEMENT, AS OF THE DATES INDICATED BELOW:

 



COMPANY: GOOD TIMES RESTAURANTS INC.    

141 Union Blvd. # 400

Lakewood, CO 80228

 

  [bailey_sig.jpg]    By:     Name: Geoff Bailey   Title: Chairman of the Board
  Date: October 8, 2019 EXECUTIVE:                            

 

3058 Newton Street

Denver, CO 80228

  [bhoback_sig.jpg]   

BOYD E. HOBACK



  Date: October 8, 2019

 

  

Confidential Severance and Release Agreement EXECUTIVE INITIALS: /BH/       Page
9



 

